Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 (RULE 14d-101) SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION 14(d)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 THE MILLS CORPORATION (Name of Subject Company) THE MILLS CORPORATION (Name of Person Filing Statement) Common Stock, Par Value $0.01 Per Share (Title of Class of Securities) (CUSIP Number of Class of Securities) Mary Ellen Seravalli Executive Vice President and Co-General Counsel The Mills Corporation 5425 Wisconsin Avenue Chevy Chase, Maryland 20815 (301) 968-6000 (Name, address and telephone number of person authorized to receive notices and communications on behalf of the person filing statement) WITH A COPY TO: Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, New York 10019 (212) 403-1000 Attention: Adam O. Emmerich x Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. The following press release was issued by The Mills Corporation on February 16, 2007 Contacts: Simon Property Group and Farallon The Mills: Media: Ken Volk Hugh Burns/Stephanie Pillersdorf/Brooke Morganstein The Mills Corporate Communications Sard Verbinnen & Co (301) 968-6390 (212) 687-8080 Judith Wilkinson/Jeremy Jacobs Simon Investor Relations: Joele Frank, Wilkinson Brimmer Katcher Shelly Doran (212) 355-4449 (317) 685-7330 SIMON PROPERTY GROUP AND FARALLON CAPITAL AGREE TO ACQUIRE THE MILLS FOR $25.25 PER COMMON SHARE Cash Tender Offer for The Mills Common Shares to Commence by End of February Indianapolis, IN, San Francisco, CA, and Chevy Chase, MD, February 16, 2007  Simon Property Group, Inc. (NYSE: SPG) (SPG), Farallon Capital Management, L.L.C. (Farallon), and The Mills Corporation (NYSE: MLS) (The Mills) today announced that a joint venture between an entity owned by SPG and funds managed by Farallon has entered into a definitive merger agreement with The Mills under which it will acquire The Mills for $25.25 per common share in cash. The total value of the transaction is approximately $1.64 billion for all of the outstanding common stock of The Mills and common units of The Mills Limited Partnership not owned by The Mills, and approximately $7.9 billion including assumed debt and preferred stock. In connection with the transaction, The Mills has terminated its previous merger agreement (the BAM Agreement) with Brookfield Asset Management Inc. (NYSE and TSX: BAM) after determining that the SPG/Farallon offer was more favorable to its stockholders. The acquisition of The Mills will be completed through a cash tender offer at $25.25 per share for all outstanding shares of The Mills common stock, which is expected to commence before the end of February. The tender offer will be followed by a merger in which all common shares not acquired in the offer will be converted into the right to receive the offer price. Completion of the tender offer will be subject to the receipt of valid tenders for a majority of The Mills fully diluted common shares and the satisfaction of other customary conditions. Funds managed by Farallon currently own more than 10.8% of the outstanding common shares of The Mills. In addition, SPG has obtained an option to acquire approximately 4.9% of The Mills common shares from Stark Master Fund Ltd. David Simon, Chief Executive Officer of SPG, said, The Mills properties are an excellent strategic fit with our existing retail assets, and they present a compelling opportunity for the shareholders of SPG, the Farallon investors and The Mills existing joint venture partners. We are confident that our significant experience operating both upscale regional malls and outlet centers, vast resources, previous ownership interest in certain Mills properties and history of successful acquisitions, together with Farallon's financial expertise, will allow us to improve performance of The Mills assets and maximize value for all stakeholders. Richard B. Fried, a Managing Member of Farallon, said, This is an excellent opportunity for us to expand our real estate portfolio with high-quality assets in key metropolitan centers and team with the clear leader in the retail real estate sector. Our partnership with SPG will allow these quality assets to perform to their true potential. Mark S. Ordan, Chief Executive Officer and President of The Mills, said, We are delighted that our strategic alternatives process has resulted in such an outstanding result for stockholders. We believe the agreement with SPG and Farallon offers excellent value to The Mills stockholders and gives them the chance to receive consideration quickly by means of the tender offer. SPG and Farallon are smart investors who recognized the high quality and potential of The Mills properties and have the resources to upgrade our properties and to continue to attract premium tenants to The Mills assets. The Mills Limited Partnership common unitholders will receive $25.25 per unit in cash, subject to certain qualified unit holders having the option to exchange their units for limited partnership units of SPGs Operating Partnership based upon a fixed exchange ratio of 0.211 SPG Operating Partnership units for each unit of The Mills LP. SPG has provided The Mills with debt financing by replacing The Mills senior term loan and revolving line of credit from Brookfield with a new senior term loan and revolving line of credit. The transaction was unanimously approved by The Mills Board of Directors, with those directors affiliated with Kan Am abstaining. The tender offer is expected to close in approximately 45 days. Merrill Lynch & Co. is serving as financial advisor and Fried, Frank, Harris, Shriver & Jacobson LLP is acting as legal counsel to SPG. Paul, Weiss, Rifkind, Wharton & Garrison LLP and Richards Kibbe & Orbe LLP are acting as legal counsel to Farallon. J.P. Morgan Securities Inc. and Goldman, Sachs & Co. are serving as financial advisors and Wachtell, Lipton, Rosen & Katz, Hogan & Hartson LLP and Willkie Farr & Gallagher LLP are serving as legal advisors to The Mills. The Mills will today file a current report on Form 8-K with the U.S. Securities and Exchange Commission containing a copy of the merger agreement that The Mills has entered into with the SPG/Farallon group. The current report on Form 8-K will be available on the SECs website, http://www.sec.gov, and on The Mills website, http://www.themills.com. About Simon Property Group Simon Property Group, Inc. (SPG), an S&P 500 company headquartered in Indianapolis, Indiana, is a real estate investment trust engaged in the ownership, development and management of retail real estate, primarily regional malls, Premium Outlet Centers(R) and community/lifestyle centers. SPGs current total market capitalization is approximately $52 billion. Through its subsidiary partnership, SPG currently owns or has an interest in 286 properties in the United States containing an aggregate of 201 million square feet of gross leasable area in 38 states plus Puerto Rico. SPG also owns interests in 53 European shopping centers in France, Italy, and Poland; 5 Premium Outlet Centers in Japan; and one Premium Outlet Center in Mexico. Additional Simon Property Group information is available at www.simon.com. About Farallon Capital Management, L.L.C. Farallon Capital Management, L.L.C. ("Farallon") is a global, San Francisco-based investment management company that manages discretionary equity capital of more than $26 billion, largely from institutional investors such as university endowments, foundations, and pension plans. Farallon was founded in March 1986 by Thomas F. Steyer. Farallon invests in public and private debt and equity securities, direct investments in private companies and real estate.
